DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0252744 (Kamada et al.).
With regards to claim 1, Kamada et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18b, an inertial sensor 10A comprising a substrate 21; a movable body 11 that swings around a swing axis 15 along a Y-axis (paragraphs [0043],[0044]; Figure 1); a first movable portion 17 having a first protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side right region of the first movable portion 17 facing the bottom-side right stopper 18 in Figure 1 is considered as this first protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body 26 and the frame 28 as illustrated in Figure 5a) and a second protruding portion 42 (e.g. not illustrated in Figure 1 but the top-side left region of the first movable portion 17 facing the top-side left stopper 18 in Figure 1 is considered as this second protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body 26 and the frame 28 as illustrated in Figure 5a); a second movable portion 16 such that the swing axis being interposed between the first movable portion and the second movable portion (as observed in Figure 1); the first protruding portion 42 and the second protruding portion 42 protruding in a Y-axis direction so a tip end (e.g. outer end of the protruding portion 42) of each of the first protruding portion and the second protruding portion is spaced from a first protruding portion movable body side (e.g. a surface region of the movable portion 26 that is attached to the inner side of the protruding portion 42 is considered as this first protruding portion movable body side of Figures 1,5a) and a second protruding portion movable body side (e.g. a surface region of the movable portion 26 that is attached to the inner side of the protruding portion 42 is considered as this second protruding portion movable body side of Figures 1,5a) in the Y-axis direction; a fixed portion 13 that supports the movable body and is fixed to the substrate (paragraph [0042]; Figure 1); a plurality of stoppers 18 (e.g. ten stoppers in Figure 1) that are fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body (paragraph [0055]); the stoppers 18 include a first stopper 18 (e.g. bottom-side right stopper facing the first movable portion 17 in Figure 1) that is disposed side by side with the first protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side right region of the first movable portion 17 facing the bottom-side right stopper 18 in Figure 1 is considered as this first protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body and the frame as illustrated in Figure 5a) of the first movable portion 17 of the movable body 11 in the Y-axis direction and having a separation distance L1  (e.g. not labeled but one can measure/determine the distance L1 from bottom-side right stopper 18 to the swing axis 15 in Figure 1) from the swing axis; a second stopper 18 (e.g. top-side left stopper facing the first movable portion 17 in Figure 1) that is disposed side by side with the second protruding portion 42 (e.g. not illustrated in Figure 1 but the top-side left region of the first movable portion 17 facing the bottom-side left stopper 18 in Figure 1 is considered as this second protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body and the frame as illustrated in Figure 5a) of the first movable portion 17 of the movable body 11 in the Y- axis direction and having a separation distance L2 (e.g. not labeled but one can measure/determine the distance L2 from the top-side left stopper 18 to the swing axis 15 in Figure 1) shorter than the separation distance L1 from the swing axis; the movable body 11 comes into contact with the first stopper 18 (e.g. bottom-side right stopper facing the first movable portion 17 in Figure 1) and the second stopper 18 (e.g. top-side left stopper facing the first movable portion 17 in Figure 1) simultaneously when the movable body is rotationally displaced; an X-axis, the Y-axis, and the Z-axis are three axes orthogonal to each other (paragraphs [0043],[0044]; Figure 1); in the Y-direction, the tip end of the second protruding portion is closer to a center of rotational displacement of the movable body around the Z-axis than the tip end of the first protruding portion (observed in Figures 1,5a).  (See, paragraphs [0041] to [0091]).
With regards to claim 2, Kamada et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18b, an inertial sensor 10A comprising a substrate 21; a movable body 11 that swings around a swing axis 15 along a Y-axis (paragraphs [0043],[0044]; Figure 1); a first movable portion 17 having a first protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side right region of the first movable portion 17 facing the bottom-side right stopper 18 in Figure 1 is considered as this first protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body and the frame as illustrated in Figure 5a) and a second protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side left region of the first movable portion 17 facing the bottom-side left stopper 18 in Figure 1 is considered as this second protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body 26 and the frame 28 as illustrated in Figure 5a); a second movable portion 16 such that the swing axis 15 being interposed between the first movable portion 17 and the second movable portion 16 (as observed in Figure 1); the first protruding portion 42 and the second protruding portion 42 protruding in a Y-axis direction so a tip end (e.g. outer end of the protruding portion 42) of each of the first protruding portion and the second protruding portion is spaced from a first protruding portion movable body side (e.g. a surface region of the movable portion 26 that is attached to the inner side of the protruding portion 42 is considered as this first protruding portion movable body side of Figures 1,5a) and a second protruding portion movable body side (e.g. a surface region of the movable portion 26 that is attached to the inner side of the protruding portion 42 is considered as this second protruding portion movable body side of Figures 1,5a) in the Y-axis direction; a fixed portion 13 that supports the movable body and is fixed to the substrate (paragraph [0042]; Figure 1); a plurality of stoppers 18 (e.g. ten stoppers in Figure 1) that are fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body (paragraph [0055]); the stoppers 18 include a first stopper 18 (e.g. bottom-side right stopper facing the first movable portion 17 in Figure 1) that is disposed side by side with the first protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side right region of the first movable portion 17 facing the bottom-side right stopper 18 in Figure 1 is considered as this first protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body and the frame as illustrated in Figure 5a) of the first movable portion 17 of the movable body 11 in the Y-axis direction and having a separation distance L1  (e.g. not labeled but one can measure/determine the distance L1 from bottom-side right stopper 18 to the swing axis 15 in Figure 1) from the swing axis; a second stopper 18 (e.g. bottom-side left stopper facing the first movable portion 17 in Figure 1) that is disposed side by side with the second protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side left region of the first movable portion 17 facing the bottom-side left stopper 18 in Figure 1 is considered as this second protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body and the frame as illustrated in Figure 5a) of the first movable portion 17 of the movable body 11 in the Y- axis direction and having a separation distance L2 (e.g. not labeled but one can measure/determine the distance L2 from the bottom-side left stopper 18 to the swing axis 15 in Figure 1) shorter than the separation distance L1 from the swing axis; the movable body 11 comes into contact with the second stopper 18 (e.g. bottom-side left stopper facing the first movable portion 17 in Figure 1) prior to the first stopper 18 (e.g. bottom-side right stopper facing the first movable portion 17 in Figure 1) when the movable body is rotationally displaced; an X-axis, the Y-axis, and the Z-axis are three axes orthogonal to each other (paragraphs [0043],[0044]; Figure 1); in the Y-direction, the tip end of the second protruding portion is closer to a center of rotational displacement of the movable body around the Z-axis than the tip end of the first protruding portion (observed in Figures 1,5A).  (See, paragraphs [0041] to [0091]).
With regards to claim 3, Kamada et al. further discloses a beam 14 that couples the fixed portion 13 and the movable body 11 such that the beam has a thickness in a direction along the Z-axis greater than a width in a direction along the X-axis.  (See, paragraph [0043]; as observed in Figures 1,12).
	With regards to claim 4, Kamada et al. further discloses each of the first stopper 18 and the second stopper 18 is provided in plural along the Y-axis (e.g. three top-side stoppers 18 and three bottom-side stoppers 18 along the Y-axis as observed in Figure 1).
	With regards to claim 5, Kamada et al. further discloses the stopper 18 includes a third stopper 18 (e.g. left-side top stopper 18 in Figure 1) that faces the movable body 11 along the X-axis (e.g. two left-side stoppers 18 and two right-side stoppers 18 along the X-axis as observed in Figure 1).
	With regards to claim 6, Kamada et al. further discloses each of the first stopper 18 and the second stopper 18 is positioned outside the movable body.  (See, as observed in Figure 1).
With regards to claim 8, Kamada et al. further discloses one of the first stopper 18 and the second stopper 18v9 is positioned outside the movable body and the other is positioned inside the movable body (e.g. stopper 18 is outside the movable body while stopper 18v9 is inside the movable body.  NOTE: as observed in Figure 12 of Kamada et al. which is similar to Figure 3 of Instant application where the first stopper 41 is outside and the second stopper 42 is inside).
	With regards to claim 9, Kamada et al. further discloses the movable body 11 includes a first movable portion 17 and a second movable portion 16 that are disposed with the swing axis 15 interposed therebetween and have different rotational moments around the swing axis; a first fixed detection electrode 23 that is disposed on the substrate and faces the first movable portion; a second fixed detection electrode 22 that is disposed on the substrate and faces the second movable portion.  (See, paragraphs [0045],[0046]; Figures 1,2).
With regards to claims 10-11, Tanaka further discloses an electronic device (e.g. Figure 12) or a vehicle 1500 (e.g. Figures 13) comprising the inertial sensor; a control circuit 1440,1508 that performs control based on a detection signal output.  (See, paragraphs [0165] to [0171]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0252744 (Kamada et al.) in view of U.S. Patent Application Publication 2004/0129077 (Franz et al.).
With regards to claim 7, Kamada et al. does not discloses each of the first stopper and the second stopper is positioned inside the movable body.
Franz et al. discloses a sensor comprising, as illustrated in Figures 1-5, an inertial sensor (e.g. the system as illustrated in Figures 3,5); a substrate (not illustrated; paragraph [0021]); a movable body 1 that swings around a swing axis along a Y-axis; a fixed portion (not label but the central block element connected to the spring 2 is this fixed portion in Figures 3,5) that supports the movable body and is fixed to the substrate; a stopper 51,52 that is fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body; a first stopper 51; a second stopper 52 such that each of the first stopper and the second stopper is positioned inside the movable body 1 (paragraph [0034]; Figure 5).  (See, paragraphs [0021] to [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each of the first stopper and the second stopper is positioned inside the movable body as suggested by Franz et al. in lieu of the stopper configurations taught in the system of Kamada et al. is a matter of optimization and choice possibilities where to position and arrange the stoppers, whether both stoppers outside the movable body or one stopper inside and one stopper outside the movable body (both of these embodiments disclosed by Kamada et al.) or both stoppers inside the movable body (as presently claimed), without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the stopper, namely to limit the motion of the movable body in the x/y direction and to guide the movable mass from elevated out of the x/y plane by vertical acceleration.  (See, paragraphs [0036],[0037] of Franz et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861